Citation Nr: 1233156	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1941 to September 1945.  He died in February 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in January 2011 wherein the Board denied the benefit sought on appeal.  The appellant appealed the Board's January 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In May 2012, the Board requested a VHA (Veterans Health Administration) medical opinion on the matter.  An opinion was received in June 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board received a response from the appellant in which she indicated that she was submitting evidence and requested that the case be remanded to the Agency of Original Jurisdiction (AOJ) for review of the new evidence.  A cover letter from C.K., an attorney, stated that the enclosed CD contained records  from the Hennepin County Medical Center that had not yet been considered in this matter.  The letter indicated that there was an enclosure.  Unfortunately, no CD has been associated with the claims file.  Thus, the claim must be remanded and the AOJ should request a copy of the Hennepin County Medical Center records from the appellant.

Additionally, although C.K., an attorney, appears to have represented the appellant before the Court, C.K. has not been appointed as the appellant's representative in the appellant's case before the Board.  The most recent VA 21-22 in the claims file, dated in March 2007, indicates that the appellant's representative is Disabled American Veterans (DAV).  A May 2012 report of contact reflects that an employee in the office of C.K. was advised that C.K. needed to submit a VA form 21-22a to represent the appellant before the Board.  As there is no appropriate documentation in the claims file indicating that C.K. is the appellant's lawyer in this claim, the appellant's representative of record, DAV, is still reflected on the title page and is still the representative of record.  If it is the desire of the appellant to appoint C.K. as her representative in this case, the appellant must clarify this appointment and submit the appropriate documentation, including an Appointment of Individual as Claimant's Representative (VA Form 21-22a).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant and request that she clarify whether she wants C.K. or DAV as her representative.  She should be advised that is she desires C.K. to be her representative, she should submit the appropriate documentation, to include an Appointment of Individual as Claimant's Representative (VA Form 21-22a).

2.  Request that the appellant and/or her representative send a copy of the Hennepin County Medical Center records referenced in the September 2012 letter to VA.

3.  Following receipt of the above requested records, complete any additional development indicated, to include obtaining an additional medical opinion.

4.  Thereafter, readjudicate the issue on appeal of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



